19-10384-shl         Doc 882      Filed 09/10/19    Entered 09/10/19 18:38:21          Main Document
                                                   Pg 1 of 2


    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP              TOGUT, SEGAL & SEGAL LLP
    Paul D. Leake                                         Frank A. Oswald
    Jason N. Kestecher                                    Kyle J. Ortiz
    Four Times Square                                     Minta J. Nester
    New York, New York 10036-6522                         One Penn Plaza
    Telephone: (212) 735-3000                             Suite 3335
    Fax: (212) 735-2000                                   New York, NY 10119
                                                          Telephone: (212) 594-5000
    – and –                                               Fax: (212) 967-4258

    James J. Mazza, Jr. (admitted pro hac vice)           Co-counsel to Debtors and Debtors-in-Possession
    Justin M. Winerman (admitted pro hac vice)
    155 North Wacker Drive
    Chicago, Illinois 60606-1720
    Telephone: (312) 407-0700
    Fax: (312) 407-0411

    Counsel to Debtors and Debtors-in-Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                          Chapter 11

    TRIDENT HOLDING COMPANY, LLC, et al.,                          Case No. 19-10384 (SHL)

                    Debtors.1                                      (Jointly Administered)


                              NOTICE OF CANCELLATION OF
                        HEARING SCHEDULED ON SEPTEMBER 12, 2019




1
      The Debtors in these Chapter 11 cases, along with the last four digits of their respective tax
      identification numbers, are as follows: Trident Holding Company, LLC (6396); American Diagnostics
      Services, Inc. (2771); Community Mobile Diagnostics, LLC (9341); Community Mobile Ultrasound,
      LLC (3818); Diagnostic Labs Holdings, LLC (8024); FC Pioneer Holding Company, LLC (6683);
      JLMD Manager, LLC (8470); Kan-Di-Ki LLC (6100); Main Street Clinical Laboratory, Inc. (0907);
      MDX-MDL Holdings, LLC (2605); MetroStat Clinical Laboratory – Austin, Inc. (4366); MX Holdings,
      LLC (8869); MX USA, LLC (4885); New Trident Holdcorp, Inc. (4913); Rely Radiology Holdings,
      LLC (3284); Schryver Medical Sales and Marketing, LLC (9620); Symphony Diagnostic Services No.
      1, LLC (8980); Trident Clinical Services Holdings, Inc. (6262); Trident Clinical Services Holdings,
      LLC (1255); TridentUSA Foot Care Services LLC (3787); TridentUSA Mobile Clinical Services, LLC
      (0334); TridentUSA Mobile Infusion Services, LLC (5173); U.S. Lab & Radiology, Inc. (4988). The
      address of the Debtors’ corporate headquarters is 930 Ridgebrook Road, 3rd Floor, Sparks, MD 21152.
19-10384-shl    Doc 882   Filed 09/10/19    Entered 09/10/19 18:38:21   Main Document
                                           Pg 2 of 2



               PLEASE TAKE NOTICE that the hearing previously scheduled for

September 12, 2019 at 11:00 a.m. (Prevailing Eastern Time) before the Honorable Sean

H. Lane, United States Bankruptcy Judge for the Southern District of New York, has

been canceled with the permission of the Court.



Dated: September 10, 2019
       New York, New York

                                           TRIDENT HOLDING COMPANY, LLC, et al.
                                           Debtors and Debtors-in-Possession
                                           By their Co-Counsel:
                                           TOGUT, SEGAL & SEGAL LLP
                                           By:

                                           /s/ Frank A. Oswald
                                           FRANK A. OSWALD
                                           KYLE J. ORTIZ
                                           MINTA J. NESTER
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           Telephone: (212) 594-5000
                                           Fax: (212) 967-4258




                                             2
